Citation Nr: 1206223	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  99-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for limited and painful motion of the lumbosacral spine.

2.  Evaluation of radiculopathy of the right lower extremity, rated as 20 percent disabling from August 8, 2011.

3.  Evaluation of radiculopathy of the left  lower extremity, rated as 20 percent disabling from August 8, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to June 1986.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 1997 rating decision granted service connection for a lumbar spine disorder and assigned an initial evaluation of 40 percent, effective in October 1996.  

The Veteran testified before a Veterans Law Judge in May 2002.  A transcript of the hearing is associated with the claims file.  

This claim was remanded in September 2003 for further development, including providing appropriate notice to the Veteran of the VCAA.  In November 2008, the Board denied an initial evaluation in excess of 40 percent for the Veteran's back disability.  September 2009 the Veteran requested that the Board's November 2008 decision regarding the evaluation of her low back disability be reconsidered in light of evidence that had been received by the Board but not considered in its decision.  In November 2010 the Board vacated the November 2008 decision with respect to the evaluation of the Veteran's low back disability.  The Veteran was advised in a November 2010 letter that as the Board had vacated the November 2008 decision, her motion for reconsideration was moot.  She was also advised that the Veterans Law Judge before whom she had testified was no longer employed by the Board and that she had the right to an additional hearing.  She did not respond to this letter; as such the Board will proceed to consider this appeal.

The instant issue was remanded in May 2011 and has been returned to the Board for appellate consideration.  While the appeal was in remand status, service connection for radiculopathy of the lower extremities was granted, and 20 percent evaluations for each extremity were assigned.  Because the disability at issue was previously characterized as including right radiculopathy, and because consideration of awarding separate evaluations for neurological manifestations of lumbar spine disability is specifically directed under the current rating criteria applicable to the spine, the Board believes that these separate evaluations are part and parcel of the back claim that has been perfected on appeal and their propriety will be considered in the decision below.

The Board notes that in an October 2011 informal hearing presentation, the Veteran's representative argued that service connection was in order for diabetes mellitus as secondary to medications used by the Veteran for her musculoskeletal disabilities.  This issue has not been adjudicated by the RO.  As such, it is referred for appropriate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine to 25 degrees at worst, and severe intervertebral disc syndrome; there is no indication of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  For the period from October 21, 1996 to August 7, 2011, radiculopathy of the right lower extremity was no more than mild.

3.  For the period from August 8, 2011, radiculopathy of the right lower extremity is moderate.

4.  For the period from October 21, 1996 to January 22, 2004, radiculopathy of the left lower extremity was no more than mild.

5.  For the period from January 23, 2004 to August 7, 2011, radiculopathy of the left lower extremity was moderate.

6.  For the period from August 8, 2011, radiculopathy of the left lower extremity is moderately severe.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5294, 5295 (before and after September 23, 2002) and 5237, 5243 (after September 26, 2003).
2.  For the period from October 21, 1996 to August 7, 2011, the criteria for a 10 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  For the period from August 8, 2011, the criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  For the period from October 21, 1996 to January 22, 2004, the criteria for a 10 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  For the period from January 23, 2004 to August 7, 2011, the criteria for an evaluation of 20 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

6.  For the period from August 8, 2011, the criteria for an evaluation of 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2002 requested that the Veteran identify medical care providers for her low back disability.

In January 2004 the Veteran was advised of the evidence of record and the assistance VA would provide.

An October 2005 letter advised the Veteran of the evidence necessary to support a claim for increase.  The evidence of record was listed and she was told how VA would assist her in obtaining additional relevant evidence.  She was specifically requested to complete a release for identified private health care providers.  

In January 2006 the Veteran was advised of the status of her claim.

A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

The Veteran was advised of the status of her claim in April 2006 and July 2011.  
Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded a decision review officer hearing and a hearing before a Veterans Law Judge.  She has also been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

On VA examination in April 1996, the Veteran reported a low back condition and dated onset to 1980.  Physical examination did not include an assessment of her back or spine.

A June 1996 MRI revealed posterolateral disc herniation at L5-S1 which displaced the S1 nerve root on the right.  There was mild associated neural foraminal narrowing.  This study also revealed a disc bulge at L4-5 which flattened the ventral aspect of the thecal sac and resulted in very mild neural foraminal narrowing.

VA pain clinic notes from August 1996 indicate that the Veteran had S1 radiculopathy and that she reported "jumping" of her right lower extremity at night.  The provider noted that she had undergone a neuroprobe block in August 1996.  In September 1996 the Veteran reported that Gabapentin had dulled her lower extremity pain significantly.  She underwent a neuroprobe block.

On VA examination in November 1996, the Veteran's history was reviewed.  Objectively, she stood straight.  Forward flexion was to 25 degrees, extension to zero degrees, lateral bending to 10 degrees bilaterally and rotation to 15 bilaterally.  Straight leg raising was positive at approximately 60 degrees.  Reflexes were normal.  Strength was also normal.  The examiner concluded that the Veteran had degenerative arthritis which was aggravated by her knee disability.

A November 1996 VA pain clinic record notes that the Veteran had undergone neuroprobe block for S1 radiculopathy in October 1996.

A May 1998 VA record notes that the Veteran underwent additional neuroprobe block.

S1 radiculopathy is noted in a February 1999 VA treatment record.  The Veteran underwent neuroprobe block.  

The report of a February 2000 MRI indicates minimal bilateral L4-5 and L5-S1 facet hypertrophy and central disc bulging.  There was no disc herniation, foraminal or spinal stenosis.

Myofascial pain was assessed in May 2000.  At that time, the Veteran reported that a previous trigger point injection helped but did not alleviate her pain.  She received an additional injection.  

In July 2000 the Veteran described a flare of back pain that had lasted several weeks.  A back brace was ordered.  

The Veteran underwent epidural injections in September and October 2000.  

The report of a November 2000 EMG indicates mild chronic right S1 radiculopathy and possible very mild left S1 radiculopathy.

Private medical records indicate that the Veteran was assessed with probable S1 radiculopathy in October 2001.   Medication was prescribed.  

On VA fee basis examination in May 2003, the Veteran's history was reviewed.  Physical examination revealed no bony deformity, discoloration, or soft tissue swelling.  Forward flexion was to 40 degrees, extension to 10 degrees, flexion to 20 degrees bilaterally and rotation to 20 degrees bilaterally.  The examiner noted that with repetitive movement, there was a decrease in forward flexion by 15 degrees.  The assessment was chronic low back pain secondary to muscular strain.  The examiner noted that neurological examination was normal.

Private X-ray study in May 2003 was negative.  A private MRI study in June 2003 revealed no evidence of disc protrusion or extrusion and no central canal stenosis.  There was no suggestion of facet arthritis.

MRI in December 2003 revealed degenerative changes with mild canal stenosis at L3-4 and L5-S1.  There was mild right neural foraminal narrowing at the L4-5 and L5-S1 levels.

A January 2004 private pain evaluation follow-up record indicates the provider was unable to elicit a deep tendon reflex at the Veteran's left ankle.  Sensation was within normal limits.  Strength was 5/5.  

Records from University Hospital reflect that the Veteran underwent left sacral iliac injections in August and November 2004.

An August 2006 MRI study indicates mild degenerative disc space changes and disc bulges at L3-4 through L5-S1, prominent facet joint degenerative changes at L3-4 and L4-5 with interval progression, and no significant central canal or foraminal stenosis.  The radiologist also noted mild relative central canal narrowing at L3-4 and L4-5.

MRI study in July 2008 revealed progressive spondylolisthesis of L4-5 with progressive narrowing of the central canal and neural foramina, especially on the right.  Progressive canal stenosis at L3-4 was also noted since the previous study.

A February 2009 VA pain clinic record notes that the Veteran was beginning to fail her current regimen of morphine.  She reported that her back pain was aggravated by standing and walking, and that it was associated with radiation into the left lower extremity to her toes.  She related that many therapeutic modalities had failed.  On physical examination the Veteran walked slightly hunched forward.  Toe and heel walking were tolerated.  She had diffuse tenderness in the midline and no tenderness in the lumbar paraspinal muscles.  Flexion was slightly limited, and extension was significantly limited due to discomfort.  Straight leg raises were negative bilaterally at 80 degrees.  Neurologically, the Veteran had 5/5 normal motor power in all lower extremity muscle compartments.  Knee reflexes were +3 bilaterally and reflexes were depressed in both ankle jerks.  The impression was left L5 radiculopathy secondary to grade 1 spondylolisthesis and moderate lumbar spondylosis.

An April 2009 pain management telephone note indicates the provider's conclusion that there was significant worsening of the Veteran's disease.  She noted that the use of opioids might have given the Veteran a false feeling of relief and that it was not unusual for a patient to overdo their limitations which might possibly lead to worsening.

A July 2009 VA pain clinic record notes that the Veteran was considering surgery.  Objectively, the Veteran had a normal gait with no antalgia, foot drop, and full range of motion for the joints of her extremities.  Inspection of the spine revealed no kyphosis, scoliosis, or lordosis.  The musculature was uniform without atrophy.  Palpation revealed no tenderness over the processes or the sacroiliac joint.  Strength was 5/5 and reflexes were 2/4 bilaterally.  Sensation to pinprick and light touch was intact in all lower extremity dermatomes.  

The report of a July 2009 MRI study indicates an impression of degenerative changes with grade 1 anterolisthesis of L4 over L5 with a defect in the pars of the L4 vertebral body; moderate to severe central canal compromise at L3-4 due to ligament, facet hypertrophy in association with disc degenerative changes, and moderate bilateral neural foramen compromise from disc osteophytes; and severe central canal compromise at L4-5 with moderate to severe bilateral neural foramen compromise from disc osteophytes.

The Veteran underwent epidural injection subsequently in July 2009.  In September 2009 the Veteran reported that her pain and improved.  

The Veteran started physical therapy in April 2010.  An epidural injection was administered in July 2010.

A VA examination was conducted in August 2011.  The Veteran's history was reviewed.  She reported that she had flare-ups and that at the end of the day she had to lay down, even more so at the end of the week.  She noted that she could not perform some household tasks and that she had used a good deal of sick leave.  Range of motion testing revealed 45 degrees of flexion with pain at zero degrees, zero degrees of extension with pain at zero degrees, 30 degrees of lateral flexion bilaterally with pain at zero degrees, and rotation bilaterally to 30 degrees with pain at zero degrees.  Following repetitive motion, range of motion remained unchanged.  The examiner noted that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine following repetitive use.  There was diffuse lumbar vertebral and paravertebral musculoskeletal tenderness to light palpation.  The Veteran had guarding that resulted in an abnormal gait.  Strength was 4/5 with hip flexion, and 5/5 with knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Reflexes were absent in the right knee and bilateral ankles.  Sensory examination revealed normal sensation to light touch in the upper anterior thighs and knees, and feet and toes.  It was decreased in the lower legs and ankles.  The Veteran endorsed severe intermittent pain related to radiculopathy.  The examiner noted that there was involvement of the bilateral sciatic nerve roots.  She indicated that the severity was moderate on the right and severe on the left.   The examiner noted that the Veteran had been diagnosed with mixed incontinence but that such was not related to her spinal condition.

Following the most recent VA examination, the AOJ issued a rating decision which granted service connection for radiculopathy of the lower extremities, assigning a 20 percent rating for each.  

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2011).  

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, Diagnostic Code 5295 provided a 40 percent rating for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent rating is the maximum available under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is also the maximum available under this diagnostic code.

Effective September 26, 2003, the general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating for unfavorable ankylosis of the entire spine.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for evaluating intervertebral disc syndrome changed during the pendency of this appeal.  The old criteria, in effect prior to September 23, 2002, provided a 40 percent rating for severe intervertebral disc syndrome consisting of recurring attacks with intermittent relief.  A maximum 60 percent rating is assigned for intervertebral disc syndrome when the condition is pronounced in degree, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same in effect.  However, there was some minor re-phrasing.  In this respect, Diagnostic Code 5243 provided the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123  (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

	Lumbar Spine Disability

The Veteran is in receipt of an initial rating of 40 percent for her lumbosacral spine disability, which the RO originally awarded pursuant to Diagnostic Code 5292 for severe limitation of motion of the lumbosacral spine.  In a March 2001 rating decision the RO coded the disability under the hyphenated code 5293-5292.  Diagnostic Code 5293 refers to intervertebral disc syndrome, a 40 percent evaluating being warranted where the disease is severe.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. §4.27 (2011).  The Board notes that the RO continues to list Diagnostic Code 5293 as the one under which the Veteran is currently evaluated despite its award of separate disability ratings under Diagnostic Code 8520 for neurological manifestations associated with the lumbosacral spine disability.  The Board is concerned with the continued application of Diagnostic Code 5293 because assigning a disability rating under that code as well as under Diagnostic Code 8520 would appear to violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2011) because both codes contemplate neurological manifestations in the lower extremities.

However, separate ratings under the new general rating criteria and Diagnostic Code 8520 are permissible in that they contemplate different manifestations.  Thus, it would seem that the RO's intent in awarding the separate evaluations from August 2011 under Diagnostic Code 8520 was to change the code under which the 40 percent was assigned from Diagnostic Code 5293 to the new general criteria for the spine, even though this was not explicitly done.

With the above discussion in mind, the Board has considered whether it would be appropriate and more advantageous to the Veteran to evaluate the lumbosacral spine disability pursuant to other potentially applicable diagnostic codes.  Under the old criteria, the current 40 percent evaluation contemplates severe limitation of motion of the lumbar spine under Diagnostic Code 5292 or severe lumbosacral strain under Diagnostic Code 5295.  As neither of these codes consider neurological manifestations, either could be applied, and separate evaluations assigned for neurological manifestations in the lower extremities without violating the provisions of § 4.14.  The evidence clearly supports the assignment of a 40 percent evaluation under the criteria for severe limitation of motion of the lumbar spine.  In November 1996 the Veteran had forward flexion to 25 degrees and zero degrees of extension; in May 2003 she had 40 degrees of flexion and 10 degrees of extension, and the provider noted that following repetitive movement there was a decrease in flexion by 15 degrees; flexion was to 45 degrees in August 2011.  Notably, the RO initially evaluated the lumbosacral  spine disability under Diagnostic Code 5292, in its June 1997 rating decision, and included this code in other rating decisions as a hyphenated code 5293-5292.  In sum, the Board finds that the more advantageous and appropriate code under which to evaluate the Veteran's lumbosacral spine disability is Diagnostic Code 5292.  Moreover, as will be discussed in further detail below, the evidence supports separate evaluations for neurological manifestations associated with the Veteran's lumbosacral spine disability.

The Board has also considered whether a rating in excess of 40 percent is warranted under any potentially applicable code.  However, it concludes that an initial evaluation in excess of 40 percent under another code is not warranted.  The current rating contemplates severe limitation of motion, severe intervertebral disc syndrome, or severe lumbosacral strain under the old criteria; and forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months under the new criteria.  

In order to warrant a higher evaluation during the appellate period under the old criteria, pronounced intervertebral disc syndrome must be shown; under the new general rating criteria, the evidence must approximate the functional equivalent unfavorable ankylosis of the entire thoracolumbar spine; and under the new criteria for intervertebral disc syndrome, there must be incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The record does not reflect pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Rather, the evidence indicates that while the Veteran had neurological symptoms, she obtained relief through medication and epidural injections.  The Board recognizes that the medical record contains findings of radiculopathy prior to May 2003.  However, on VA fee basis examination in May 2003, neurological examination was found to be normal.  A subsequent January 2004 private pain evaluation follow-up record does indicate that the provider was unable to elicit a deep tendon reflex at the Veteran's left ankle; however, no deficits in sensation or strength were found.

Regarding a higher rating under the new criteria, the Board observes that while the Veteran had pain throughout range of motion in 2011, flexion was still possible, and the examination did not demonstrate ankylosis.  There is no indication of incapacitating episodes that would allow for a higher rating under the new criteria for intervertebral disc syndrome.  Nevertheless, a separate rating of 40 percent under the criteria for limitation of motion of the lumbar spine combined with the separate 20 percents under Diagnostic Code 8520 exceed the 60 percent evaluation that would result upon application of the old criteria for intervertebral disc syndrome.  Thus, as of January 22, 2004 (the effective date assigned by the Board for a 20 percent evaluation for radiculopathy of the left lower extremity, combined with a 10 percent evaluation for the right lower extremity), a rating of 60 percent under the old criteria would be equal to that of the combined evaluation effective that date.  Moreover, from August 8, 2011, a 60 percent evaluation for intervertebral disc syndrome would actually result in a lower evaluation than the separate ratings currently in effect.    

The Board notes that the Veteran is competent to report that her disability is worse, and in part, the AOJ agreed and granted separate evaluations based on radiculopathy of the lower extremities.  Furthermore, the Board does find that separate disability ratings are warranted prior to August 8, 2011, for radiculopathy in both lower extremities.  Nevertheless, both the lay and medical evidence of record fails to demonstrate that her lumbosacral spine disability is so severe as to more closely approximate pronounced disability.

	Radiculopathy

The Board observes that as early as August 1996, the Veteran has experienced radiculopathy; she underwent neuroprobe block in September 1996, and reported at that time that Gabapentin dulled her lower extremity pain significantly.  In light of the its finding that the lumbosacral spine disability is appropriately evaluated pursuant to Diagnostic Code 5292, the Board also finds that separate evaluations are appropriate for neurological manifestations related to the lumbosacral spine disability.

As discussed above, the Board has determined that the Veteran's lumbosacral spine disability is most appropriately evaluated as 40 percent disabling pursuant to the old criteria for severe limitation of motion of the lumbar spine.  For the period from October 21, 1996 (the date of receipt of the Veteran's claim) to 
August 7, 2011, the Board concludes that the Veteran's disability is most appropriately  with a separate 10 percent evaluation under Diagnostic Code 8520 for the right lower extremity.  Similarly, the Board finds that, from October 21, 1996 to January 22, 2004, a separate 10 percent evaluation is warranted for the left lower extremity.  The evidence clearly shows that the Veteran has experienced radicular symptoms for the appellate period, and that she has undergone injections and taken medication in effort to alleviate the discomfort caused by the radiculopathy.  However, the records regarding these periods do not show more than mild radiculopathy.

Regarding the evaluation of the right lower extremity radiculopathy from August 8, 2011, the Board concludes that an evaluation in excess of 20 percent is not warranted.  In that regard, the evidence reflects that while reflexes were sometimes reduced, examiners and providers were able to elicit them on the right prior to examination in August 2011, and that sensory was regularly determined to be  normal.  At the time of the August 2011 VA examination, the examiner concluded that the severity of involvement of the sciatic nerve roots on the right was moderate.  As such, the Board finds that the evidence supports no more than a 20 percent evaluation for right lower extremity radiculopathy for the period from August 8, 2011.  

Considering the left lower extremity, for the period from January 23, 2004 to August 7, 2011, the Board concludes that a 20 percent evaluation is appropriate.  On examination in January 2004, a private provider was unable to elicit a deep tendon reflex at the Veteran's left ankle.  Left L5 radiculopathy was noted in February 2009, and the ankle jerk was depressed at that time.  In light of the negative ankle jerk in January 2004, the Board finds that the 20 percent evaluation should be effective that date.  However, an evaluation in excess of 20 percent is not warranted for that period.  In that regard, the medical evidence does not show findings that demonstrate moderately severe incomplete paralysis of the sciatic nerve on the left.  In fact, it is not until the August 2011 examination that the Veteran's sensory examination revealed more severe involvement of the sciatic nerve roots on the left.  

For the period beginning August 8, 2011, the Board has determined that an evaluation of 40 percent is warranted for moderately severe incomplete paralysis of the left sciatic nerve.  In that regard, the August 2011 VA examiner concluded that the involvement of the sciatic nerve roots on the left was severe.  However, the evidence does not demonstrate marked muscle atrophy associated with the radiculopathy that would support the assignment of a 60 percent evaluation for severe incomplete paralysis.  As such, the Board finds that for the period from August 8, 2011, the assignment of a 40 percent evaluation, and no higher, is warranted.

      Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. §3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbar spine disability and associated radiculopathy.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011). 


ORDER

Entitlement to an initial evaluation in excess of 40 percent for lumbar spine disability is denied.

For the period from October 21, 1996 to August 7, 2011, a 10 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from August 8, 2011, an evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.

For the period from October 21, 1996 to January 22, 2004, a 10 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from January 23, 2004 to August 7, 2011, an evaluation of 20 percent for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from August 8, 2011, a 40 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


